Citation Nr: 0204207	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right eye injury, to include retinal 
detachment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947 and from December 1950 to July 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which determined that new and material evidence 
had not been presented to reopen the veteran's claim of 
entitlement to service connection for residuals of a right 
eye injury, to include retinal detachment.  



FINDINGS OF FACT

1.  In a July 1993 rating action, the RO denied entitlement 
to service connection for residuals of a right eye injury.  
The veteran was notified of that decision in August 1993 and 
did not file a notice of disagreement.  

2.  Evidence received since the July 1993 rating action is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  A right eye injury suffered during military service was 
acute in nature and resolved without residual disability.

4.  A current right eye disability, to include retinal 
detachment, was not manifested during military service or for 
many years thereafter, nor is it otherwise related to 
military service.  



CONCLUSIONS OF LAW

1.  Evidence received since the July 1993 rating action 
denying service connection for residuals of a right eye 
injury is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  A current right eye disability, to include retinal 
detachment, was not incurred in or as a result of military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records from the veteran's first period of 
service, VA examination reports as well as VA outpatient 
treatment records, private treatment records, and private 
medical opinions.  The Board notes that the veteran's service 
medical records for his second period of active service are 
not of record and the National Personnel Records Center 
(NPRC) has indicated that they may have been destroyed in the 
1973 NPRC fire.  The veteran was informed of alternative 
methods of establishing his claim and he has submitted copies 
of letters written to his wife during military service.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded a 
hearing before a Member of the Board in February 2002.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The veteran's claim of entitlement to service connection for 
residuals of a right eye injury, to include retinal 
detachment, was originally denied in a July 1993 rating 
decision on the basis that the evidence did not show that 
this condition was incurred in service.  The veteran was 
informed of that decision in a letter dated in August 1993.  
He did not file a notice of disagreement as to that 
determination.  The rating decision therefore became final 
based upon the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  
However, a claim will be reopened if new and material 
evidence has been submitted since the last decision denying 
the claim on any basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A review of the record reflects that a good deal of medical 
evidence has been received since the RO's July 1993 decision, 
including private medical opinions and VA outpatient 
treatment records.  The private medical opinions essentially 
state that the veteran's existing eye condition may be 
related to an in-service incident while serving in Korea.  
The Board is of the opinion that this evidence is not wholly 
cumulative or redundant of evidence previously on file and is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
this claim.  The additional evidence is therefore new and 
material and the claim must be reopened.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000).  A claim reopened after new and 
material has been received must be considered de novo.  See 
Manio v. Derwinski, 1 Vet. App. at 145.  

A review of the relevant evidence of record demonstrates that 
upon enlistment examination dated in February 1946, the 
veteran's vision in the right eye was noted as 20/200 
uncorrected and 20/25 corrected.  A May 1946 clinical record 
indicates vision in the right eye of 20/100 corrected to 
20/40.  An astigmatism, hypertrophic, right was noted and the 
veteran was fitted with glasses.  Upon separation examination 
dated in August 1947, the veteran's right eye vision was 
noted as 20/200 uncorrected and 20/30 corrected.  As 
previously noted, there are no service medical records 
available for the veteran's second period of service.  The 
veteran's Department of Defense Form 214 for his second 
period of service indicates that he served with the 24th 
Infantry Division and received the Korean Service Medal and 
participated in the Chinese Communist Forces Intervention 
Campaign.  

In support of his claim, the veteran has submitted copies of 
letters he wrote to his spouse in 1951 while stationed in 
Korea.  The letters are dated in April 1951 and indicate that 
the veteran woke up with his eye mattered together and 
hurting.  He wrote that he went to the dispensary and was 
given drops for his eye.  About ten minutes after putting in 
the drops, his eye went blind.  The veteran wrote that he 
went back to the dispensary and it was discovered that he had 
been given the wrong drops.  He reported that he was given a 
patch to wear and that it would be okay in a day or two.  
Subsequent letters indicate the veteran wrote that he was 
still using one eye.  One letter indicates that the veteran's 
eye was watering, so he had to stop writing.  That same 
letter also indicates that there was a lot of shooting in the 
area at night.  Subsequent letters indicate the eye was 
better, but still hurt if he used it too much. 

Private treatment records dated in 1990 and 1991 demonstrate 
a diagnosis of recurrent retinal detachment in the right eye.  
The veteran underwent eye surgery in 1990.  

A June 1998 statement from Frederick J. Grant, M. D., 
demonstrates that the veteran's right eye had been examined 
for complications from a detached retina.  Vision was noted 
as 20/300 and light sensitive.  It was noted that the right 
eye was operated on in 1991 to repair a retinal detachment 
and that trauma apparently occurred while on active duty.  It 
was noted that the veteran's vision seemed to be stable and 
any long-term improvement was not likely.  

Upon VA examination dated in November 1998, the examiner 
noted that the available service medical records had been 
reviewed.  Following physical examination of the right eye, 
diagnoses of status post retinal detachment, right eye; 
status post retinal detachment surgery, right eye, with poor 
vision at the present time; cataract secondary to retinal 
detachment surgery, right eye; and mild senile cataract, left 
eye, were noted.  The examiner opined that he was totally 
unable to ascertain exactly what happened in Korea in 1951, 
but did not feel that an incident of smoke, dirt, dust, and 
wind treated with some sort of topical eye drop bared any 
relationship to retinal detachment occurring 40 years later.  
The validity of the incident notwithstanding, he opined that 
he could not feel that there was a direct cause and effect 
relationship between that incident and a detached retina in 
the right eye 40 years later.  

In support of his claim, the veteran has submitted copies of 
photographs taken of him while serving in Korea.  

At his July 1999 RO hearing, the veteran testified that he 
served as an infantryman while stationed in Korea and that 
his unit was constantly on the move.  He stated that his 
primary duty was security and guard duty.  He noted that he 
was required to carry his rifle at all times while in the 
combat zone and that the pictures he submitted showed him 
with his rifle.  The veteran testified as to how he had 
injured his eye during service by being given the wrong 
drops.  He stated that the drops were administered by a 
medic.  He reported being discharged from service 
approximately six weeks later.  He stated that after the in-
service incident, the quality of his vision in the right eye 
never returned to what it had been before the incident.  The 
veteran testified that his right eye had been a constant 
problem since his discharge from service, but he made it work 
and did not seek help from VA because he had been told at 
discharge that nothing could be done for him unless he was 
blind in the eye.  The veteran denied having any chemical, 
blunt trauma, head injury, or other eye injury after 
discharge from service.  

In October 1999, the RO received a statement from Larry G. 
Leiske, M. D., which states that it appeared from examination 
that the veteran had a rather severe Herpes Simplex infection 
of the right cornea while serving in Korea.  It was noted 
that this was based on the appearance of the residual stromal 
scarring of the cornea.  Dr. Leiske opined that it was 
conceivable that the inflammation, which sometimes included 
Uveitis, could have contributed to his subsequent development 
of a retinal tear and detachment of the retina.  He noted 
that this, of course, could not be verified with certainty.  

In October 1999, the RO received a statement from William C. 
Murphy, Jr., M. D., which states that the veteran had been 
examined with a complaint of decreased vision in the right 
eye.  It was noted the veteran was status post retinal 
detachment repair in 1991 in the right eye.  Dr. Murphy 
stated that he found the condition (status post retinal 
detachment, right eye) might be or was "consistent with the 
effects of cases that a veteran would have suffered the same 
type of trauma" as related to him by the veteran during his 
active service in Korea.  Dr. Murphy opined that the 
veteran's existing eye condition was, as likely as not, 
related to the trauma he experienced while serving in Korea.  

A February 2000 VA medical opinion states that an extensive 
chart review had been completed.  It was noted that 
hyperoptic astigmatism was present in the right eye prior to 
induction into the veteran's first period of service.  In 
Korea, the right eye was apparently medicated with something 
that should have been diluted, causing the veteran's vision 
to become blurry and temporarily black.  The examiner noted 
that Dr. Grant did not state that the detachment was caused 
by a trauma that occurred 40 years earlier.  The examiner 
noted that it was known that the retinal detachment was 
caused by a tear in the retina discovered in 1990.  In regard 
to the letter from Dr. Murphy, the examiner noted that the 
letter included no review of the history or examination and 
provided no reasoning for the opined relationship.  The 
examiner also noted that no significant blunt trauma to the 
eye was known, only the possibility of dust in the eye 
causing conjunctivitis.  The examiner also disagreed with the 
statement provided by Dr. Leiske on the basis that there was 
no evidence of herpetic keratitis, which was often a 
recurrent disease, and even if the veteran did have herpetic 
keratitis and uveitis, there was no cause and effect 
relationship between uveitis and a subsequent retinal tear.  
It was noted that uveitis, if severe, could cause exudative 
retinal detachment but was not implicated in rhegmatogenous 
retinal detachment due to a retinal tear.  The examiner 
opined that he agreed with the November 1998 VA examiner that 
the in-service incident had no relationship to a retinal 
detachment 40 years later.  He noted that what was most 
likely to have happened was conjunctivitis or possibly a 
keratitis.  It was noted that the topical medication may have 
caused a corneal abrasion and it was even conceivable that 
dilating drops caused temporary angle closure glaucoma which 
could have caused some temporary loss of vision.  It was 
noted that the optic nerves were not damaged and vision 
returned to at least 20/60.  The examiner opined there was no 
evidence that the retinal detachment related to the episode 
in Korea and there was far less than a 50 percent chance that 
dust in the eye or medication in the eye caused a retinal 
detachment 40 years later.  

In a September 2000 addendum, the examiner noted that there 
was no evidence that the veteran had keratitis in service, it 
was simply a conjecture that was put forward in an attempt to 
explain why the veteran had a period of decreased vision.  
The examiner further opined that even if the veteran did have 
some form of keratitis in 1951, it did not cause corneal 
scarring as the veteran's cornea was clear when examined by 
the November 1998 VA examiner.  Finally, the examiner noted 
that there was only mild opacification of the central part of 
the lens and, therefore, cataract did not account for the 
claimed hand motion acuity of the right eye.  

A May 2001 VA outpatient treatment record demonstrates an 
impression of status post-retinal detachment in the right 
eye.  The record further notes that there was no way of 
knowing how long the retina had been detached, the 
possibility also existed that the retinal detachment was 
related to either trauma and/or ocular infection while in 
Korea.  It was noted that this was as likely as not and there 
was no way to prove either way without the veteran's Korean 
service medical records.  The outpatient treatment record is 
signed by a resident physician.  An October 2001 VA record 
indicates that the veteran was legally blind in the right 
eye.  

At his February 2002 Board hearing, the veteran testified 
that after his discharge from service, his eye remained runny 
and blurry.  He also stated that it hurt and did not track 
like his other eye.  He reported being told by a doctor at 
discharge not to bother the Army unless he was legally blind, 
so he never sought treatment.  He testified that prior to his 
service in Korea, he wore reading glasses, but after his 
discharge he had to wear glasses all of the time.  The 
veteran referred to pictures of himself taken during his 
service in Korea, which showed him without glasses.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The Board notes that in any case where a veteran was engaged 
in combat with the enemy during a period of war, the VA shall 
accept as sufficient proof for purposes of service connection 
for any disease or injury alleged to have been incurred in or 
aggravated by said service, such satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

The VA Office of General Counsel has determined that engaging 
in combat with the enemy requires that the veteran personally 
participate in events constituting an actual fight or 
encounter with a military foe, hostile unit, or 
instrumentality.  VAOPGCPREC 12-99 (October 1999).  The Board 
further notes that although Section 1154(b) provides a 
factual basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
the condition in service to the current condition.  See Arms 
v. West, 12 Vet. App. 188 (1999); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for residuals of a right eye injury, including 
retinal detachment, is not warranted.  The veteran asserts 
that he suffered an injury to the right eye during military 
service in Korea and that he currently suffers from retinal 
detachment and loss of vision as a result of that in-service 
injury.  Unfortunately, the veteran's service medical records 
for his second period of service are not available to 
document his in-service eye injury.  However, the veteran has 
provided copies of letters written to his spouse in 1951 
indicating an in-service right eye injury.  Additionally, the 
veteran has testified that the in-service incident occurred 
when he awoke with his eye mattered shut.  The veteran stated 
that he was given eye drops by a medic, which immediately 
resulted in the loss of his vision in the right eye.  The 
letters written to the veteran's spouse indicate that the 
right eye condition resolved in a few days.  The veteran 
reported that his vision in the right eye was never the same 
and that he was discharged from service shortly thereafter.  

In light of the letters written to the veteran's spouse in 
1951, the Board will assume for purposes of this decision 
that the alleged in service eye injury did in fact occur.  
Thus, the primary area of consideration for the Board is 
whether the veteran's current right eye disability is related 
to or the result of the in-service incident.  

The veteran's claim is supported by the medical statements of 
Dr. Leiske and Dr. Murphy.  However, it appears that both of 
these opinions were based upon a history provided by the 
veteran, without an independent review of the veteran's 
available service medical records or post-service medical 
history.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that an opinion based solely 
upon information provided by the veteran, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Furthermore, Dr. Leiske opined 
only that a relationship to the in-service incident was 
conceivable.  Unfortunately, service connection may not be 
predicated on a resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102 (1999); see Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether there 
is a causal relationship between emotional stress associated 
with service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  
Likewise, the April 2001 VA clinical record speaks only to 
the possibility of an etiological link to service and does 
not indicate that a review of the veteran's available service 
and post-service medical records were reviewed.  

The Board further notes that Dr. Murphy provided no rationale 
or bases for his opinion.  The failure of a physician to 
provide a basis for his opinion goes to the weight and 
credibility of the evidence in the adjudication of the merits 
of the claim.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  It does not appear that Dr. 
Murphy had access to the veteran's claims folder and his 
opinion is lacking in detail and thoroughness.  

On the other hand, two VA medical examiners have opined that 
there is no etiological link between the in-service injury to 
the right eye and the veteran's current right eye disability.  
In November 1998, a VA examiner noted that the veteran's 
available service medical records had been reviewed and 
opined that there was no direct cause and effect relationship 
between the in-service incident and a detached retina in the 
right eye 40 years later.  That opinion is consistent with 
the detailed opinion of the February 2000 VA examiner, who 
opined that there was no evidence that the retinal detachment 
was related to the episode in Korea and there was far less 
than a 50 percent chance that dust in the eye or medication 
in the eye caused retinal detachment 40 years later.  The 
examiner noted that the opinion of Dr. Grant did not state 
that the veteran's detachment was caused by trauma occurring 
40 years earlier.  He also noted that the opinion of Dr. 
Murphy included no review of the veteran's history or 
examination and provided no rationale for the opined 
relationship.  The February 2000 VA examiner also disagreed 
with the opinion provided by Dr. Leiske on the basis that 
there was no evidence of herpetic keratitis, and even if the 
veteran did have herpetic keratitis and uveitis, there was no 
cause and effect relationship between uveitis and a 
subsequent retinal tear.  He also noted in his addendum that 
even if the veteran did have some form of keratitis in 1951, 
it did not cause corneal scarring as the veteran's cornea was 
clear when examined by the November 1998 VA examiner.  

The Board finds the opinions of the November 1998 and 
February 2000 VA examiners to be most persuasive in this case 
as they are based upon a review of the veteran's available 
service medical records and post-service medical history and 
are supported by detailed rationales and bases for the 
opinions.  The opinions of Dr. Grant, Dr. Murphy, and Dr. 
Leiske are based upon a history provided by the veteran and 
not an independent review of the veteran's available service 
medical records and/or post-service medical records.  
Furthermore, those physicians failed to provide any rationale 
or bases to support their opinions.  As previously noted, 
failure of a physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in an 
adjudication on the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. at 382.  Thus, the Board concludes that the 
opinions of the November 1998 and February 2000 VA examiners 
are entitled to more weight and credibility than those of Dr. 
Grant, Dr. Murphy, or Dr. Leiske.  

Accordingly, the Board concludes that the in-service eye 
injury was acute in nature and resolved without any residual 
disability.  The Board further concludes that the veteran's 
current right eye disability was not manifested during 
military service or for many years thereafter and is not 
otherwise related to military service.  Thus, entitlement to 
service connection for residuals of a right eye injury, to 
include retinal detachment, is not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is in applicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right eye disability.  
Gilbert v. Derwinski, 1 Vet. App. at 53.  




ORDER

The appeal is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

